By the Court —
Johnson, J.
The only question deteimined by the court at Special Term was, that the action was barred by the statute of limitations, and judgment was ordered for the defendant on that ground alone. One other question was tried, to wit, whether the plaintiff’s right of action was not also barred bjr a former action and judgment between the same parties. But the- judge, upon the ■ trial, ruled and held that the former action and, judgment w'ere not a bar to this action, and disposed of the action solely upon the question of the statute of limitations. The action is brought to obtain equitable relief. The relief demanded is, that .the amount due and unpaid upon a certain contract for the erection of a church edifice for the defendant may be ascertained and declared, and the defendant decreed to pay the same to the plaintiff as *481surviving assignee of the contract, and that the same may be adjudged and declared an equitable lien and charge upon said edifice and premises, and that the same may be decreed to be sold for the payment and satisfaction of the amount so ascertained to be due and unpaid; or, in the alternative, that the defendant be decreed to convey to the plaintiff a number of pews in the reconstructed church edifice equal to the number which belonged to the plaintiff on the first of October, 1856, which were then torn down by the defendant, and as eligibly situated in said building as those were before being so torn down and removed.
The provisions of the Revised Statutes in regard to the times of commencing actions were repealed by the Code, except in special cases. By section 97 of the Oode, “ an action for relief, not hereinbefore provided for, must be commenced within ten years after the cause of action shall have accrued.” This action is for a species of relief not before provided for by the Oode. This provision of section 97 of the -Code, is the same in substance With the provisions of the Revised Statutes. (2 R. S., 301, § 52.) The question is, when did tile cause of action for this relief accrue, if it ever accrued ? The action was commenced September 26th, 1867. The defendant in the fall of 1856, tore out the entire inside of the church edifice, and reconstructed it, putting in new floors, new pews, and new pulpit. This work was completed ir. Hay or June, 1857. The plaintiff’s rights rested wholly in the contract under which the church edifice was constructed in 1835. By that contract, the defendant did not undertake or agree to pay the parties agreeing to build and complete the edifice, any sum whatever, nor is it specified anywhere in the agreement, what the amount of compensation for erecting and completing the building should be. It was to cost, and be worth when completed, not less than the sum of $6,200. But there is nothing in the terms of "the contract to show that this was to be the measime of the builder’s compensation. It was provided by the contract, that the defendant’s building committee should assign to the contractors the subscription *482in their hands for the building of said church, with full power to collect, receive, and discharge the same. It was also further provided, that the defendant should permit said builders, “ to sell the slips on the first floor above the basement of said church at public auction, or private sale, to pay for the erection thereof;” The sale at public auction was to take place on or before the first Monday of April, 1836, and before the dedication of the church. It was further provided, that in case any of said slips remained after such public auction, unsold, such slips might be retained by said builders, “and be respectively sold or locked up as they may think advisable.” Looking at all the provisions of the contract, the true construction of it is, that the builders were to take the subscription and get whatever they might from it, and sell the pews or slips, and take the entire avails of such sales for their compensation for building. They took upon themselves the risk of obtaining enough in this way to compensate them. In other words, they agreed to build and finish the church, according to the plans, which should cost and be of the value specified, and take as their full compensation the subscription list, and the right to sell the slips, and have all the avails. This gave them no title to the church edifice, or the premises. The church and premises belonged to the corporation. It was, in my opinion, a mere power to sell and take the proceeds. It did not give them any interest in the estate. They had no authority to convey the title to the slips sold by them. That was necessarily done by the trustees of the corporation, who alone had the title. They had by the contract the right to sell for such price, and on such terms as they might see fit, and to have all the avails of all the sales. But this right was of course limited to selling the slips they undertook to place in the edifice, and did not extend to slips which the corporation might put in at its own expense by way of repair, or reconstruction, twenty years afterward. As long as any of the slips put in by them remained unsold, they had by their contract the right to dispose of them respectively, or retain possession of them. And whenever the defendant, by its *483trustees, did any act to interfere with and destroy this right, at that moment the right of action accrued to recover damages for the violation or destruction of the right. And if the rights the builders acquired upon the completion of the building continued unimpaired, until the fall of 1856, the tearing out, and removing the slips, and the whole interior of the edifice, was such a violation as gave to the plaintiff then his right of action. This was more than ten years before the commencement of this action, and consequently it is barred by the statute.
This disposes of the case, and leads to an affirmance of the judgment. I do not see, however, why the former action and judgment were not a complete bar to this action. That was an action in the nature of an action on the case, to recover damages of the defendant, for the wrongful taking away and removal of the slips remaining unsold in the fall of 1856, without the plaintiff’s consent. In that action the plaintiff was defeated, and the defendant had judgment. I do not see why it did not necessarily involve the plaintiff’s rights to those slips, and the defendant’s right to remove them without the consent of the plaintiff, and reconstruct their church edifice. Besides, if the fact was, that in 1856, the church edifice had become so dilapidated and out of repair*, that the trustees were called upon in the reasonable exercise of them duty to the corporation, and the congregation attached thereto, to take out the floors, slips, and other fixtures inside the church, and reconstruct the edifice inside, the plaintiff lost his rights thereby, and is without remedy. The contract must have a reasonable interpretation, and it cannot be supposed that it was within the intention of the parties on either side when the contract was entered into, that the builders might hold the slips, "and lock them up indefinitely without selling, and deprive the corporation and the congregation of them use for all time. The true construction of this part of the agreement, I think, is that such slips as were not sold at the public auction provided for, might be sold at private sale afterward, to respectable occupants, or locked up until they could *484be sold to reasonable advantage. In any view of the case, however, it is quite certain that under the contract, the builders acquired no greater or more permanent rights, than the pew holders acquired to the slips purchased by them from the builders, after their purchase, and a conveyance to them in pursuance thereof, by the trustees of the corporation. This right of the pew holders has always been held to be a qualified estate, a mere usufruct, subject to the more general right of the corporation in the soil and freehold. It is a right to occupy the pew purchased, so long as it remains, or to the limit of the term of the purchase, but is subject, nevertheless, to the superior right of the corporation to make necessary changes and repairs. When these are necessary, and the pew is removed the title is gone, and without remedy to the pew holder. (Voorhees v. Presbyterian Church of Amsterdam, 17 Barb., 103, and cases there cited.) In that case, Mr. Justice Hand, with his accustomed diligence, has collected most of the cases on that subject in this State and Massachusetts. This necessarily results from the kind of property to which the right of the pew holder attaches, and the nature and character of its use. Considerations of the prosperity and welfare of religious bodies, and the general good of society, enter largely into the .rule.
Judgment, affirmed.